Exhibit 10.3

 

SPONSOR SUPPORT AGREEMENT

 

This SPONSOR SUPPORT AGREEMENT (this “Agreement”) is dated as of November 24,
2020, by and among MetroMile, Inc., a Delaware corporation (the “Company”),
Insurance Acquisition Sponsor II, LLC, a Delaware limited liability company
(“Insurance Sponsor”), Dioptra Advisors II, LLC, a Delaware limited liability
company (each, a “Sponsor” and, together with Insurance Sponsor, the
“Sponsors”), and the officers and directors of INSU Acquisition Corp. II, a
Delaware corporation (“Parent”), set forth on Schedule I hereto (such
individuals, together with the Sponsors, each a “Stockholder” and, collectively,
the “Stockholders”). Capitalized terms used but not defined herein shall have
the respective meanings ascribed to such terms in the Merger Agreement (as
defined below).

 

RECITALS

 

Whereas, on November 24, 2020, Parent, INSU II Merger Sub Corp., a Delaware
corporation and wholly owned subsidiary of Parent (“Merger Sub”), and the
Company entered into an Agreement and Plan of Merger and Reorganization (as
amended or modified from time to time, the “Merger Agreement”), pursuant to
which, among other transactions, upon the terms and subject to the conditions
thereof, Merger Sub will be merged with and into the Company (the “Merger”),
with the Company surviving the Merger as a wholly owned subsidiary of Parent,
and each Company Share issued and outstanding as of immediately prior to the
Effective Time will, in each case, be cancelled and automatically converted into
the right to receive a certain number of shares of Parent Common Stock and/or
cash in accordance with the Merger Agreement;

 

WHEREAS, as of the date hereof, each Stockholder “beneficially owns” (as such
term is defined in Rule 13d-3 promulgated under the Exchange Act) and is
entitled to dispose of (or to direct the disposition of) and to vote (or to
direct the voting of) the number of shares of Class A common stock, par value
$0.0001 per share, or Class B common stock, par value $0.0001 per share (the
“Common Stock”), of Parent, set forth opposite such Stockholder’s name on
Schedule I hereto (such shares of Common Stock, together with any other shares
of Common Stock, the voting power over which is acquired by Stockholder during
the period from the date hereof through the date on which this Agreement
terminates in accordance with Section 3.1 hereof (such period, the “Voting
Period,” and such shares of Common Stock are collectively referred to herein as
the “Subject Shares”);

 

Whereas, as an inducement to Parent and the Company to enter into the Merger
Agreement and to consummate the Transactions, the parties hereto desire to agree
to certain matters as set forth herein.

 





 

 

AGREEMENT

 

Now, Therefore, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

Article 1

VOTING AND SUPPORT AGREEMENT; COVENANTS

 

1.1 Binding Effect of Merger Agreement. Each Stockholder hereby acknowledges
that it has read the Merger Agreement and this Agreement and has had the
opportunity to consult with its tax and legal advisors. Each Stockholder shall
be bound by and comply with Sections 5.12 (Exclusivity) and 5.5 (Public
Announcements) of the Merger Agreement (and any relevant definitions contained
in any such Sections) as if such Stockholder was an original signatory to the
Merger Agreement with respect to such provisions.

 

1.2 No Transfer. During the period commencing on the date hereof and ending on
the earliest to occur of (a) the Effective Time, (b) such date and time as the
Merger Agreement shall be terminated in accordance with Section 7.1 thereof (the
earlier of (a) and (b), the “Expiration Time”) and (c) the liquidation of
Parent, each Stockholder shall not (i) sell, offer to sell, contract or agree to
sell, hypothecate, pledge, grant any option to purchase or otherwise dispose of
or agree to dispose of, directly or indirectly, file (or participate in the
filing of) a registration statement with the SEC with respect to Parent (other
than the Proxy Statement/Registration Statement) or establish or increase a put
equivalent position or liquidate or decrease a call equivalent position within
the meaning of Section 16 of the Exchange Act, with respect to any Subject
Shares, (ii) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of Subject
Shares or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii); (any of the actions described in clauses (i) -
(iii), a "Transfer"); provided, that Subject Shares may be Transferred to a
Permitted Transferee (as defined in the Letter Agreement) of a Stockholder so
long as such Permitted Transferee executes and delivers a joinder to this
Agreement agreeing to be subject to the provisions of this Agreement applicable
to a Stockholder.

 

1.3 New Shares. In the event that (a) any Subject Shares or other equity
securities of Parent are issued to a Stockholder after the date of this
Agreement pursuant to any stock dividend, stock split, recapitalization,
reclassification, combination or exchange of Subject Shares of, on or affecting
Subject Shares or otherwise, (b) a Stockholder purchases or otherwise acquires
beneficial ownership of any Subject Shares or other equity securities of Parent
after the date of this Agreement, or (c) a Stockholder acquires the right to
vote or share in the direction of voting of any Subject Shares or other equity
securities of Parent after the date of this Agreement (such Subject Shares,
collectively the “New Securities”), then such New Securities acquired or
purchased by such Stockholder shall be subject to the terms of this Agreement to
the same extent as if they constituted the Subject Shares as of the date hereof.

 

1.4 Closing Date Deliverables. Each Stockholder, as applicable, shall deliver,
substantially simultaneously with the Effective Time, a duly executed copy of
the Amended and Restated Registration Rights Agreement substantially in the form
attached as Exhibit C to the Merger Agreement.

 



2

 

 

1.5 Stockholder Agreements.

 

(a) Each Stockholder hereby unconditionally and irrevocably agrees that, during
the Voting Period, at any duly called meeting of the stockholders of Parent (or
any adjournment or postponement thereof), and in any action by written consent
of the stockholders of Parent requested by Parent’s board of directors or
undertaken as contemplated by the Transactions, such Stockholder shall, if a
meeting is held, appear at the meeting, in person or by proxy, or otherwise
cause its Subject Shares to be counted as present thereat for purposes of
establishing a quorum, and such Stockholder shall vote or consent (or cause to
be voted or consented), in person or by proxy, all of its Subject Shares

 

(i) in favor of the adoption of the Merger Agreement and approval of the
Transactions (and any actions required in furtherance thereof);

 

(ii) against any action, proposal, transaction or agreement that would result in
a breach in any respect of any representation, warranty, covenant, obligation or
agreement of Parent or Merger Sub contained in the Merger Agreement;

 

(iii) in favor of the proposals set forth in the Proxy Statement/Registration
Statement; and

 

(iv) except as set forth in the Proxy Statement/Registration Statement, against
the following actions or proposals: (A) any proposal in opposition to approval
of the Merger Agreement or in competition with or materially inconsistent with
the Merger Agreement; and (B) (x) any amendment of the certificate of
incorporation or bylaws of Parent; (y) any change in Parent’s corporate
structure or business; or (z) any other action or proposal involving Parent or
any of its subsidiaries that is intended, or would reasonably be expected, to
prevent, impede, interfere with, delay, postpone or adversely affect the
Transactions in any material respect or would reasonably be expected to result
in any of Parent’s closing conditions or obligations under the Merger Agreement
not being satisfied.

 

Each Stockholder hereby agrees not to, directly or indirectly, enter into any
agreement, commitment or arrangement with any person, the effect of which would
be inconsistent with or violative of the provisions and agreements contained in
this Article 1.

 

(b) Each Stockholder shall comply with, and fully perform all of its
obligations, covenants and agreements set forth in, that certain Letter
Agreement, dated as of September 2, 2020, by and among the Stockholders and
Parent (the “Letter Agreement”), including the obligations of the Stockholders
pursuant to Section 1 therein to not redeem any Subject Shares in connection
with the transactions contemplated by the Merger Agreement.

 

(c) During the period commencing on the date hereof and ending on the earlier of
the consummation of the Closing and the termination of the Merger Agreement
pursuant to Section 7.1 thereof, each Stockholder shall not modify or amend any
Contract between or among such Stockholder, anyone related by blood, marriage or
adoption to such Stockholder or any Affiliate of such Stockholder (other than
Parent or any of its Subsidiaries), on the one hand, and Parent or any of
Parent’s Subsidiaries, on the other hand, including, for the avoidance of doubt,
the Letter Agreement.

 



3

 

 

1.6 Further Assurances. Each Stockholder shall take, or cause to be taken, all
actions and do, or cause to be done, all things reasonably necessary under
applicable Laws to consummate the Merger and the Transactions on the terms and
subject to the conditions set forth therein and herein.

 

1.7 No Inconsistent Agreement. Each Stockholder hereby represents and covenants
that such Stockholder has not entered into, and shall not enter into, any
agreement that would restrict, limit or interfere with the performance of such
Stockholder’s obligations hereunder.

 

Article 2

REPRESENTATIONS AND WARRANTIES

 

2.1 Representations and Warranties of the Stockholders. Each Stockholder
represents and warrants as of the date hereof to Parent and the Company (solely
with respect to itself, himself or herself and not with respect to any other
Stockholder) as follows:

 

(a) Organization; Due Authorization. If such Stockholder is not an individual,
it is duly organized, validly existing and in good standing under the Laws of
the jurisdiction in which it is incorporated, formed, organized or constituted,
and the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby are within such
Stockholder’s corporate, limited liability company or organizational powers and
have been duly authorized by all necessary corporate, limited liability company
or organizational actions on the part of such Stockholder. If such Stockholder
is an individual, such Stockholder has full legal capacity, right and authority
to execute and deliver this Agreement and to perform his or her obligations
hereunder. This Agreement has been duly executed and delivered by such
Stockholder and, assuming due authorization, execution and delivery by the other
parties to this Agreement, this Agreement constitutes a legally valid and
binding obligation of such Stockholder, enforceable against such Stockholder in
accordance with the terms hereof (except as enforceability may be limited by
bankruptcy Laws, other similar Laws affecting creditors’ rights and general
principles of equity affecting the availability of specific performance and
other equitable remedies). If this Agreement is being executed in a
representative or fiduciary capacity, the Person signing this Agreement has full
power and authority to enter into this Agreement on behalf of the applicable
Stockholder.

 

(b) Ownership. Such Stockholder is the record and beneficial owner (as defined
in the Securities Act) of, and has good title to, all of such Subject Shares,
and there exist no Encumbrances or any other limitation or restriction
(including any restriction on the right to vote, sell or otherwise dispose of
such Subject Shares (other than transfer restrictions under the Securities Act))
affecting any such Subject Shares, other than Encumbrances pursuant to (i) this
Agreement, (ii) the Parent Organizational Documents, (iii) the Merger Agreement,
(iv) the Letter Agreement or (v) any applicable securities Laws. Such Subject
Shares are the only equity securities in Parent owned of record or beneficially
by such Stockholder on the date of this Agreement, and none of such Subject
Shares are subject to any proxy, voting trust or other agreement or arrangement
with respect to the voting of such Subject Shares, except as provided hereunder
and under the Letter Agreement. Other than the Subject Shares, such Stockholder
does not hold or own any rights to acquire (directly or indirectly) any equity
securities of Parent or any equity securities convertible into, or which can be
exchanged for, equity securities of Parent.

 



4

 

 

(c) No Conflicts. The execution and delivery of this Agreement by such
Stockholder does not, and the performance by such Stockholder of his, her or its
obligations hereunder will not, (i) if such Stockholder is not an individual,
conflict with or result in a violation of the organizational documents of such
Stockholder or (ii) require any consent or approval that has not been given or
other action that has not been taken by any Person (including under any Contract
binding upon such Stockholder or such Subject Shares), in each case, to the
extent such consent, approval or other action would prevent, enjoin or
materially delay the performance by such Stockholder of its, his or her
obligations under this Agreement.

 

(d) Litigation. There are no Legal Proceedings pending against such Stockholder,
or to the knowledge of such Stockholder threatened against such Stockholder,
before (or, in the case of threatened Legal Proceedings, that would be before)
any Governmental Authority, which in any manner challenges or seeks to prevent,
enjoin or materially delay the performance by such Stockholder of its, his or
her obligations under this Agreement.

 

(e) Brokerage Fees. Except as described on Section 4.5 of the Disclosure
Schedules, no broker, finder or investment banker is entitled to any fee or
other commission in connection with the Transactions based upon arrangements
made by such Stockholder, for which Parent or Merger Sub may become liable.

 

(f) Acknowledgment. Such Stockholder understands and acknowledges that each of
Parent and the Company is entering into the Merger Agreement in reliance upon
such Stockholder’s execution and delivery of this Agreement.

 

Article 3

MISCELLANEOUS

 

3.1 Termination. This Agreement and all of its provisions shall automatically
terminate and be of no further force or effect upon the earliest of (a) the
Expiration Time, (b) the liquidation of Parent and (c) the written agreement of
the Stockholders, Parent, and the Company. Upon such termination of this
Agreement, all obligations of the parties under this Agreement will terminate,
without any liability or other obligation on the part of any party hereto to any
Person in respect hereof or the transactions contemplated hereby, and no party
hereto shall have any claim against another (and no person shall have any rights
against such party), whether under contract, tort or otherwise, with respect to
the subject matter hereof; provided, however, that the termination of this
Agreement shall not relieve any party hereto from liability arising in respect
of any breach of this Agreement prior to such termination. This Article 3 shall
survive the termination of this Agreement.

 



5

 

 

3.2 Governing Law. This Agreement, and all claims or causes of action (whether
in contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement)
will be governed by and construed in accordance with the internal Laws of the
State of Delaware applicable to agreements executed and performed entirely
within such State.

 

3.3 Consent to Jurisdiction and Service of Process; Waiver of Jury Trial.

 

(a) THE PARTIES TO THIS AGREEMENT SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
STATE COURTS LOCATED IN WILMINGTON, DELAWARE OR THE COURTS OF THE UNITED STATES
LOCATED IN WILMINGTON, DELAWARE IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT
OF THE PROVISIONS OF THIS AGREEMENT AND ANY RELATED AGREEMENT, CERTIFICATE OR
OTHER DOCUMENT DELIVERED IN CONNECTION HEREWITH AND BY THIS AGREEMENT WAIVE, AND
AGREE NOT TO ASSERT, ANY DEFENSE IN ANY ACTION FOR THE INTERPRETATION OR
ENFORCEMENT OF THIS AGREEMENT AND ANY RELATED AGREEMENT, CERTIFICATE OR OTHER
DOCUMENT DELIVERED IN CONNECTION HEREWITH, THAT THEY ARE NOT SUBJECT THERETO OR
THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SUCH COURTS OR
THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY SUCH COURTS OR THAT THEIR
PROPERTY IS EXEMPT OR IMMUNE FROM EXECUTION, THAT THE ACTION IS BROUGHT IN AN
INCONVENIENT FORUM, OR THAT THE VENUE OF THE ACTION IS IMPROPER. SERVICE OF
PROCESS WITH RESPECT THERETO MAY BE MADE UPON ANY PARTY TO THIS AGREEMENT BY
MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
PARTY AT ITS ADDRESS AS PROVIDED IN SECTION 3.8.

 

(b) EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH
MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 3.3.

 

3.4 Assignment. This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and permitted assigns. Neither this Agreement nor any of the rights,
interests or obligations hereunder will be assigned (including by operation of
law) without the prior written consent of the parties hereto.

 



6

 

 

3.5 Specific Performance. The parties hereto agree that irreparable damage may
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in the chancery court or
any other state or federal court within the State of Delaware, this being in
addition to any other remedy to which such party is entitled at law or in
equity.

 

3.6 Amendment. This Agreement may not be amended, changed, supplemented, waived
or otherwise modified or terminated, except upon the execution and delivery of a
written agreement executed by Parent, the Company and the Stockholders.

 

3.7 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

3.8 Notices. All notices and other communications among the parties hereto shall
be in writing and shall be deemed to have been duly given (a) when delivered in
person, (b) when delivered after posting in the United States mail having been
sent registered or certified mail return receipt requested, postage prepaid, (c)
when delivered by FedEx or other nationally recognized overnight delivery
service or (d) when e-mailed during normal business hours (and otherwise as of
the immediately following Business Day), addressed as follows:

 

If to Parent:

INSU Acquisition Corp. II
2929 Arch Street, Suite 1703
Philadelphia, PA 19104-2870
Attention: Amanda Abrams
Phone: (484) 459-3476
Email: aabrams@cohenandcompany.com

 

with a copy (which shall not constitute notice) to:

Ledgewood P.C.
Two Commerce Square, Suite 3400
2001 Market Street
Philadelphia, PA 19103
Attention: Derick S. Kauffman
Phone: (215) 731-9450
Facsimile: (215) 735-2513
Email: dkauffman@ledgewood.com

 



7

 

 

If to the Company:

MetroMile, Inc.
425 Market Street #700
San Francisco, CA 94105
Attention: Dan Preston

 

with a copy (which shall not constitute notice) to:

Cooley LLP
101 California Street, 5th Floor
San Francisco, CA 94111
Attention: Rachel Proffitt
Phone: (415) 693-2000
Email: rproffitt@cooley.com; gosterman@cooley.com

 

If to a Stockholder:

To such Stockholder’s address set forth on the signature pages hereto

 

with a copy (which will not constitute notice) to:

Ledgewood P.C.
Two Commerce Square, Suite 3400
2001 Market Street
Philadelphia, PA 19103
Attention: Derick S. Kauffman
Phone: (215) 731-9450
Facsimile: (215) 735-2513
Email: dkauffman@ledgewood.com

 

3.9 Counterparts. This Agreement may be executed in two or more counterparts
(any of which may be delivered by electronic transmission), each of which shall
constitute an original, and all of which taken together shall constitute one and
the same instrument.

 

3.10 Entire Agreement. This Agreement and the agreements referenced herein
constitute the entire agreement and understanding of the parties hereto in
respect of the subject matter hereof and supersede all prior understandings,
agreements or representations by or among the parties hereto to the extent they
relate in any way to the subject matter hereof.

 

[The Remainder of this Page Is Intentionally Blank]

 

8

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  PARENT:         INSU Acquisition Corp. II         By: /s/ John M. Butler  
Name: John M. Butler   Title: President and Chief Executive Officer

 

 

Signature Page to Sponsor Support Agreement

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  COMPANY:         MetroMile, Inc.         By: /s/ Dan Preston   Name: Dan
Preston   Title: Chief Executive Officer

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  SPONSORS:         Insurance Acquisition Sponsor II, LLC         By: /s/ Daniel
G. Cohen   Name: Daniel G. Cohen   Title: Chief Executive Officer        
Address:                 Email:           Dioptra Advisors II, LLC         By:
/s/ Daniel G. Cohen   Name: Daniel G. Cohen   Title: Chief Executive Officer    
    Address:                 Email:  

 



 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

  /s/ Daniel G. Cohen   Name: Daniel G. Cohen         Address:                
Email:                 /s/ John M. Butler   Name: John M. Butler        
Address:                 Email:                 /s/ Joseph W. Pooler, Jr.  
Name: Joseph W. Pooler, Jr.         Address:                 Email:  

 

  /s/ John C. Chrystal   Name: John C. Chrystal         Address:                
Email:  

 





 

 

  /s/ Sheila Nicoll   Name: Sheila Nicoll         Address:                
Email:                 /s/ Sasson Posner   Name: Sasson Posner         Address:
                Email:                 /s/ Andrew Hohns   Name: Andrew Hohns    
    Address:                 Email:        



 

 

SCHEDULE I

 

Beneficial Ownership of Securities

 

Stockholder  Number of Shares of
Common Stock  Number of
Warrants Insurance Acquisition Sponsor II, LLC  452,500 (Class A)
2,310,000 (Class B)  150,833 Dioptra Advisors II, LLC  5,536,667 (Class B)  -
Daniel G. Cohen1  452,500 (Class A)
7,846,667 (Class B)  150,833 John M. Butler  -  - Joseph W. Pooler, Jr.  -  -
John C. Chrystal  -  - Sheila Nicoll  -  - Sasson Posner  -  - Andrew Hohns  - 
-         Total 

452,500 (Class A)

7,846,667 (Class B)

  150,833

 

 

 

 



1 Note: Held directly by Insurance Acquisition Sponsor II, LLC and Dioptra
Advisors II, LLC.

 

 



 

 